ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_06_FR.txt. 79

OPINION DISSIDENTE DE M. READ
[Traduction ]
Je regrette de ne pouvoir m’associer a la décision de la Cour en

cette affaire, ce qui m'oblige à indiquer les raisons qui m'ont
empêché de donner mon accord à la majorité. Étant d’avis que la
Cour devrait rejeter toutes les exceptions préliminaires et traiter
du fond, je dois étudier tous les aspects de l'affaire et, ce faisant,

j'examinerai les questions suivantes:

Première question — Nature et portée du différend, tel qu’il se
présente actuellement devant la Cour. \

Deuxième question — La conclusion norvégienne d’après laquelle
«L'objet du différend, tel qu'il est défini dans la requête, relève
du droit interne et non du droit international, alors que la
juridiction obligatoire de la Cour vis-à-vis des Parties en cause
est limitée, par leurs déclarations du 16 novembre 1946 et du
ret mars 1949, aux différends de droit international; ».

Troisième question — La conclusion norvégienne d’après laquelle
«pour la partie de la demande qui concerne les titres émis par la
Banque hypothécaire de Norvège et par la Banque norvégienne des
propriétés agricoles et habitations ouvrières, ces deux banques ont
une personnalité juridique distincte de celle de l'État norvégien;
l’action ne peut donc être dirigée contre ce dernier en qualité
d’emprunteur; et, par ailleurs, la compétence de la Cour est
limitée aux différends entre Etats; ».

Quatrième question — La conclusion norvégienne, d’après laquelle
« Les porteurs de titres, pour la protection desquels le Gouverne-
ment français se croit fondé à saisir la juridiction internationale,
n'ont pas, préalablement, épuisé les recours internes. »

Cinquième question — La demande norvégienne tendant à ce qu'il
plaise à la Cour «dire et juger que la demande introduite par la
requête du Gouvernement français du 6 juillet 1955 n'est pas
recevable ».

*
* *

Première question — Nature et portée du différend, tel qu'il se
présente actuellement devant la Cour.

Cette question est fondamentale parce que les conclusions aux-
quelles on aboutit sur les points litigieux dépendent presque
entièrement de la façon dont on envisage la controverse, soit sous
son aspect au début de l'affaire, soit sous l'aspect qu'elle a pris
au cours de la procédure orale et de la procédure écrite.

74
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 80

Dans la requête, l’agent français a invité la Cour à juger:
I) qu'il existait une clause or réelle;
2) que l’emprunteur ne s’acquitte de la substance de sa dette

que par le paiement de la valeur or des coupons et des amor-
tissements.

L'agent norvégien estime que ces demandes touchent exclusive-
ment des points de droit interne norvégien que la Cour est incom-
pétente pour examiner au cours d’une instance introduite par voie
de requête. Mais pendant la procédure orale, les conclusions finales
du Gouvernement français «sur le fond » ont présenté trois récla-
mations qui consistent :

Au paragraphe I

en une demande tendant à ce qu'il plaise à la Cour de juger
que les paiements aux porteurs étrangers doivent se faire sans
aucune discrimination; et

Au paragraphe 3

en une demande tendant à ce qu'il plaise à la Cour de juger que
la Norvège ne peut, par voie de législation unilatérale extra-
territoriale, modifier les droits des porteurs français sans
négociation ou arbitrage; et

Aux paragraphes 2, 4 et 5
en une demande tendant à ce que le jugement soit fondé sur la
clause or.

(Pour la commodité, on se référera aux deux premières questions
en les qualifiant respectivement de « question de discrimination »
et de «question d’extra-territorialité ».)

Il est évidemment impossible de prétendre que les conclusions
finales posant ces problèmes touchent à des affaires qui relèvent
exclusivement ou essentiellement de la compétence nationale de la
Norvège. Pour faire face à cette position, l'agent norvégien a
demandé à la Cour de rejeter les conclusions finales de la France.
Il les a attaquées pour le motif qu’elles introduisent une demande
nouvelle.

L'agent français a répondu en citant l'arrêt dans l'affaire de
Chorzow et en soutenant que « Les intentions du Statut sont donc
claires: la modification des conclusions est possible jusqu’à la fin
du litige. »

Il est vrai que la pratique établie par la Cour et par la Cour
permanente permet aux Parties de modifier leurs conclusions
jusqu’à la fin de la procédure orale. Le Président a même demandé
aux Parties de déposer leurs conclusions finales avant de clôturer
la procédure orale, et ce faisant, il suivait une pratique établie
depuis longtemps. La France avait donc, à ce stade, la faculté
d’amender ses conclusions. Mais ce droit est soumis à deux limita-
tions. D'abord, lorsque la modification est importante, l'autre

75
EMPRUNTS NORVEGIENS (OPIN. DISS. DE M. READ) 8x

Partie doit avoir une occasion équitable de présenter ses commen-
taires sur les conclusions amendées. En l'espèce, l'amendement a
été présenté à la fin de la plaidoirie initiale française et la Norvège
a, par deux fois, eu l’occasion de répondre, ce dont elle s’est large-
ment prévalu.

La deuxième condition est que l'amendement doit être un amen-
dement. Il ne faut pas que le demandeur essaie, par ce moyen, de
soumettre un nouveau litige différent à la Cour. Dans cette éven-
tualité, les conclusions amendées ne sont pas recevables, à moins
que les nouveaux éléments n'aient été incorporés au litige soit par
le Gouvernement défendeur, soit par les deux Gouvernements, au
cours des procédures écrite et orale.

En conséquence, il faut examiner si les prétendus nouveaux élé-
ments — la discrimination et l’extra-territorialité — soulèvent un
nouveau litige, ou s'ils définissent les éléments du litige soumis à la
Cour par la requête.

L'article 40 du Statut impose au Gouvernement demandeur
d'indiquer «l’objet du différend et les Parties ». [1 ne prescrit pas
qu’on précise les points en litige et même, l’article 48 précise très
clairement que l’énonciation des points en litige par les conclusions
doit se faire au cours de la procédure écrite et orale. (A ce propos,
le texte français de l’article 48 montre qu'il en est ainsi, alors que
le texte anglais est obscur.) Les requêtes contiennent générale-
ment l'énoncé des problèmes soulevés; mais la Cour et la Cour
permanente les ont généralement traitées comme l'indication de
l’objet du différend.

C'est sous cet angle qu’il faut examiner la requête. A-t-elle
suffisamment indiqué l’objet du différend, tel qu'il s’est développé au
cours des procédures écrite et orale et tel qu'il a été formulé dans les
conclusions finales françaises? En particulier, a-t-elle suffisamment
indiqué un différend touchant les deux éléments contestés: la
discrimination et l’extra-territorialité ?

La requête donne des indications sur les différentes émissions
d'obligations dont il s’agit. Elle énonce, d’une manière générale,
les origines de la controverse entre les porteurs français, représentés
par l'Association nationale des porteurs français de valeurs mobi-
lières, et les emprunteurs, l'État norvégien et les deux banques.
Elle mentionne l'intervention formelle du Gouvernement français
pour le compte de ses nationaux en mai 1953, et les négociations
ultérieures entre les deux Gouvernements, qui n’ont pas abouti à
un règlement. Elle se termine par l'énoncé de la réclamation, ainsi
qu'il a été dit plus haut.

Il apparaît donc que la requête a suffisamment indiqué que
l'affaire devait se rapporter au différend débattu entre le Gouver-
nement français et les obligataires, et les emprunteurs et le Gou-
vernement norvégien, pendant trente ans et vingt jours.

Ce différend reposait certainement sur les trois éléments: discri-
mination, extra-territorialité, existence dans les titres de la clause or

76
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 82

et des obligations qui en résultent. Pourtant, cette partie de la
requête, qui avait pour but d'indiquer l’objet du différend, était
obscure.

La Norvège soutient que les termes de la requête définissant
l’objet du différend l'ont limité à l’existence, dans les titres, de la
clause or et des obligations qui en découlent. La France soutient
que les deux points contestés ont été controversés pendant plus de
trente ans comme éléments essentiels du différend et que la récla-
mation, telle qu’elle est énoncée dans la requête, est assez large
pour les recouvrir. La requête énonce:

«Et que lemprunteur ne s’acquitte de la substance de sa dette
que par le paiement de la valeur or des coupons au jour du paiement
et de la valeur or des titres amortis au jour du remboursement. »

L'obligation énoncée dans les titres dépendait de trois choses —
le contrat, le droit et la législation applicable. La loi applicable,
examinée par les deux Gouvernements, est celle du 15 décembre
1923. Les deux points à examiner — la discrimination et l’extra-
territorialité — étaient inséparablement liés à cette loi. Le fait que
le texte de la loi a été énoncé dans le troisième paragraphe de
l'exception préliminaire et, par la suite, a été traité comme la
pierre angulaire de l’argumentation norvégienne, montre assez que
la Norvège s’en est parfaitement rendu compte.

Dans ces circonstances, je suis forcé d'accepter la thèse française
et d’en déduire qu’on ne peut rejeter les conclusions finales fran-
çaises.

Mais, même en admettant que la réclamation, telle qu’elle a été
énoncée dans la requête, se limite à l'existence dans les titres de la
clause or et des obligations qui en découlent, et qu’elle ne s’éten-
dait pas aux éléments contestés (discrimination et législation extra-
territoriale), il ne s'ensuit pas qu'il faille nécessairement rejeter les
conclusions finales françaises. Si les éléments contestés avaient été
introduits dans le différend par la Norvège seule ou par les deux
Gouvernements au cours des procédures écrite et orale, il ne serait
plus possible à la Norvège de s’en plaindre maintenant. Pour exa-
miner cet aspect de la question, il faut admettre que la réclamation,
telle qu’elle a été énoncée plus haut, doit s’interpréter comme se
limitant à l'existence dans les titres de la clause or et des obliga-
tions qui en découlent, à l'exclusion des éléments contestés.

Par conséquent, et partant de cette idée, je dois examiner de quelle
manière les deux éléments prétendument nouveaux ont été intro-
duits dans l'affaire. On verra que, dès le début de la procédure
devant la Cour, la France a conduit ses écritures et son argumenta-
tion orale en partant de l’idée qu'ils étaient déjà inclus dans la
requête. Mais on verra également que la Norvège a compris que ces
deux éléments contestés faisaient partie intégrante du fond du
différend soumis à la Cour. On s’apercevra que la demande de

77
EMPRUNTS NORVEGIENS (OPIN, DISS. DE M. READ) 83

rejet des conclusions finales françaises reposé sur le motif extréme-
ment technique que Vindication des points litigieux, tels qu'ils
ont été énoncés dans la requéte, était si mal rédigée qu’elle n’a
pas révélé la portée et l’étendue véritable du différend, telle
que le concevaient et l'ont discuté a la fois la France et la
Norvège. On s’apercevra que la Norvège a joué un rôle si prépon-
dérant dans l'élargissement du différend au cours des procédures
écrite et orale qu’il ne lui est plus permis de se plaindre maintenant,
en soulevant le point extrêmement technique mentionné plus haut.

A l'échelon gouvernemental, le différend, en fait, a pris naissance
avec la première note française du 16 juin 1925, incorporée, avec
tout le reste de la correspondance diplomatique, dans le mémoire.
Cette note, qui visait les réclamations des porteurs français d’obli-
gations de la Banque hypothécaire de Norvège, soulevait les deux
questions: la discrimination et l’extra-territorialité. La réponse
norvégienne s'est présentée sous la forme d’une note, datée du
9 décembre 1925, transmettant une lettre de la Banque hypothé-
caire de Norvège défendant sa position. Cette lettre contestait la
clause or. Elle reconnaissait le fait de la discrimination en faveur
des porteurs suédois et au détriment des porteurs français, et la
justifiait comme un acte de bon vouloir. Elle traitait de l’extra-
territorialité dans les termes suivants:

« La question a dans tous les cas été réglée par la loi du 15 décem-
bre 1923. Conformément à cette loi, le débiteur peut, au cas que
le créancier refuse de recevoir le paiement en billets de la Banque
de Norvège pour leur valeur or nominale, exiger que le paiement
soit différé aussi longtemps que la Banque sera dispensée de l’obliga-
tion de rembourser ses billets en or pour leur montant nominal. »

« La note francaise donne à entendre qu’une loi de cette nature
ne s’applique qu'aux nationaux et non aux obligataires étrangers.
Mais c’est la une thèse qui ne peut nullement être soutenue. La
question devra naturellement, le cas échéant, étre décidée par un
tribunal norvégien selon les lois norvégiennes et selon le droit
norvégien et il est bien évident que la décision est obligatoire pour
tous. »

En conséquence, pendant plus de trente ans, la controverse a
porté sur les trois éléments principaux: discrimination, extra-
territorialité et problème de l'interprétation de la clause or et des
obligations qui en découlent.

Puis se place la requête, qu’on examine en partant de l’idée qu’il
faut l’interpréter comme réduisant la controverse à un seul point.
J'hésite à adopter une interprétation étroite et restrictive des ter-
mes employés dans la requête pour étayer un argument extrême-
ment technique, dont le seul objet est d'empêcher que justice soit
faite. Il faut cependant que je conduise mon raisonnement en
partant de l’idée que l'interprétation étroite et restrictive est la
bonne, et je dois examiner ce qui s’est passé au cours de la discus-
sion des problèmes par les Parties.

78
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 84

Comme on pouvait s’y attendre, la France a traité l'affaire comme
si la controverse s'était poursuivie sans limitation résultant de la
requête et comprenant les éléments contestés. Le mémoire a traité
de l'affaire en soulevant et discutant les points qui sont aujourd’hui
incorporés dans les paragraphes 2, 3, 4 et 5 des conclusions finales
françaises. Quant au paragraphe 3, la question de l’extra-territo-
rialité, il a été résumé en une phrase:

« La question posée se résume donc à celle de savoir si, par une
loi intérieure de cours forcé, l’État débiteur peut modifier la subs-
tance de sa dette publique extérieure. »

Le point traité au paragraphe x des conclusions finales, la discri-
mination, avait été mentionné dans le mémoire et amplement dis-
cuté dans les observations et conclusions. Toutes les questions,
telles qu'elles étaient énoncées dans les conclusions finales, ont été
amplement discutées dans la réplique et au cours de la procédure
orale.

Au début, la tactique suivie par la Norvège a marqué quelque
variation. J'ai déjà montré qu'au paragraphe 3 des exceptions
préliminaires, la Norvège a cité le texte de la loi du 15 décembre
1923 qui est devenue la pierre angulaire de son argumentation.
Plus tard, au paragraphe 29, discutant les bases juridiques des
mesures prises par la Norvège, il a été dit: « C’est la loi du 15 décem-
bre 1923 qui a été appliquée. » Mais en soulevant la «première
exception », la Norvège l'a limitée au « différend tel qu’il est défini
dans la requête » et a avancé des arguments sans pertinence, sauf
en admettant que la controverse avait effectivement été limitée par
la requête de façon à écarter les éléments contestés de discrimina-
tion et d’extra-territorialité.

Ce sont le contre-mémoire, la duplique et les plaidoiries de la
Norvège qui ont amené le changement fondamental dans la portée
du différend. Car, en admettant que la controverse ait subi une
restriction par l’énoncé de la requéte, son élargissement par exten-
sion aux éléments contestés était certainement une modification
fondamentale.

Le contre-mémoire a consacré presque trois pages a la discussion
des aspects juridiques de la discrimination et onze pages a un point
beaucoup plus important. La Norvége a prétendu que le législateur
norvégien, en promulguant la loi du 15 décembre 1923 et les autres
lois pertinentes, était justifié par les circonstances historiques. Ces
circonstances étaient la catastrophe économique mondiale: une
espèce de faillite universelle. On a soutenu que, dans ces circons-
tances particulières, la Norvège était justifiée à suspendre les
paiements or ou en valeur or. Cette justification entrainait néces-
sairement l'obligation corrélative d’accorder le même traitement à
tous les créanciers intéressés.

79
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 85

La duplique a poussé plus loin encore les arguments qui portent
directement sur les questions de discrimination et d’extra-terri-
torialité. On y développe l’argument fondé sur la pratique des
États, visant à traiter par des mesures fiscales les catastrophes
économiques. Ce document a introduit dans l’affaire des considéra-
tions absolument nouvelles: les principes de droit international sur
«le traitement national » des étrangers et le système du «standard
minimum » ou du «standard international ». Comme dans le cas
de l’argument tiré de la pratique des Etats, ces principes touchent
nécessairement au problème de la discrimination et visent directe-
ment l'étendue du pouvoir législatif norvégien. La mesure dans
laquelle la duplique a élargi la portée du différend ressort du fait
que cent trente-quatre pages des deux volumes sont consacrées à
ces aspects de la question.

On a pu remarquer les mêmes tendances dans les plaidoiries.
L'agent norvégien et ses conseils ont consacré une grande partie
de leur temps à discuter les deux points que cet agent demande,
aujourd'hui, à la Cour de rayer de l'affaire. L'un des conseils a
même été jusqu’à consacrer la totalité de sa plaidoirie à l’un de ces
points.

Dans ces circonstances, mon opinion est que les conclusions
finales françaises ne dépassent pas les limites du différend, en la
forme qu'il a revêtue au cours des procédures écrite et orale, et
que la responsabilité de toute extension du différend qui a pu se
produire après la requête incombe principalement à la Norvège.
En tout cas, la Norvège a certainement largement partagé cette
responsabilité avec la France. A Vheure actuelle, il n'appartient
plus à la Norvège de se plaindre de cette extension.

Deuxième question — La conclusion norvégienne d’après laquelle
«L'objet du différend, tel qu'il est défini dans la requête, relève
du droit interne et non du droit international, alors que la
juridiction obligatoire de la Cour vis-à-vis des Parties en cause
est limitée, par leurs déclarations du 16 novembre 1946 et du
IT mars 1949, aux différends de droit international; ».

La Norvège a traité ce point en deux parties. Dans la première
partie, la discussion procède de l’idée que le point était soumis à
la Cour pour décision. La deuxiéme partie traite d’un aspect sub-
sidiaire de la question, où la Cour est invitée à en traiter non pas
sur la base de sa propre décision, mais simplement en enregistrant
une décision du Gouvernement norvégien ayant pour effet d’écarter
automatiquement la compétence de la Cour.
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 86
Première partie '

Cette question est limitée au « différend, tel qu’il est défini dans
la requête ». Elle n’a pas trait au litige, tel qu’il existait entre les
deux Gouvernements durant les trente années qui ont précédé la
requête, ni aux points discutés et traités par la France et la Norvège
dans le cours de la procédure écrite et orale. Elle n’a rien à voir
avec l'objet du différend, tel qu'il est exposé dans les conclusions
finales du Gouvernement français. Elle ne présente de pertinence
à aucun point de vue vis-à-vis de l'affaire, telle qu'elle est effecti-
vement soumise à la Cour. Elle figure dans les conclusions finales
du Gouvernement norvégien et représente une position que la
Norvège a maintenue, à tous les stades du différend, et où les
arguments ont été entourés de réserves et limités au différend, tel
qu'il est défini dans la requête.

Lorsque j’ai examiné la première question, je suis parti du point
de vue que les conclusions finales du Gouvernement français ne
devaient pas être rejetées. Il s’ensuit nécessairement que, selon moi,
la seconde question — à savoig le point soulevé dans la première
exception préliminaire — est dépourvue de pertinence au stade
actuel. La question véritable, telle qu’elle se présentait lorsque ce
point a été soulevé pour la première fois, était une question de
fond. Mais l'exception selon laquelle le différend relève du droit
interne, et non pas du droit international, a été maintenue à l’égard
de la position actuelle de l'affaire.

L’ objection touche à la nature même de l'affaire et ne peut être
examinée de façon effective sans toucher au fond. Je n'ai pas
l'intention d'exprimer mon avis sur le fond, mais je dois examiner
celui-ci pour établir quelles sortes de questions litigieuses il sou-
lève — a savoir sil s'agit de points de droit interne ou de droit
international ou de l’un et l’autre droits. Le problème auquel cette
exception donne naissance doit donc être examiné sous trois
aspects différents:

Premier aspect : La question soumise à la Cour par la requête serait.
purement une question de droit interne et ne soulèverait aucun
point de droit international.

C’est là le centre de la première exception préliminaire. Si les
contrats d'emprunt étaient régis, dans leur application, par le
droit international, ou si, soit à l’origine, soit plus tard, ils ont fait
naître, pour la Norvège, des obligations internationales à l’égard
de la France, il ne sera plus possible de prétendre que le différend
fût exclusivement fondé sur le droit interne.

Aux premiers stades de l'opération, la position est suffisamment
claire. Lorsque le porteur français achetait une obligation norvé-
gienne, il n'y avait que deux parties au contrat exécutoire qui

8x
EMPRUNTS NORVEGIENS (OPIN. DISS. DE M. READ) 87

prenait naissance — l’obligataire et l’emprunteur norvégien —
qu'il s'agit de l'État ou de l’une des deux banques. Le Gouverne-
ment français n’avait aucune part à l'opération. Celle-ci s’opérait
sur la base du droit interne et la possibilité d’un conflit existait
entre les différents systèmes juridiques impliqués, le système fran-
çais, le système anglais et le système norvégien. Le fait d'établir
quel était le droit qui régissait un aspect particulier de la question
était un problème destiné à être résolu par la loi qu’appliquait le
for devant lequel l’action était introduite. La Cour appliquait les
règles de droit international privé qui régissent le choix du droit
applicable, et appliquait ensuite le droit choisi aux questions qui
lui étaient soumises. Ces règles et le droit ainsi choisi appartenaient
les uns et les autres au droit interne, ct non au droit international.

A ce stade, l'opération demeurait exclusivement sur le plan du
droit interne. Ce serait donc une question où la Cour serait incom-
pétente pour se prononcer, et où il serait nécessaire, si elle traitait
du fond, de dire que l'opération n’est régie par aucune règle de droit
international. I] n’appartiendrait pas à notre Cour de se prononcer
sur des points tels que le choix du droit applicable, l'interprétation
du contrat ou l'étendue de l'obligation qui en découle.

Le stade suivant s’ouvrit lorsque la France engagea une action
diplomatique à la suite de la suspension par la Norvège du paie-
ment en or ou en valeur or, conformément aux dispositions de la
loi de 1923. La France et la Norvége ne sont pas d’accord sur la
date à laquelle le Gouvernement français a fait sien le différend,
mais peu importe.

La France prétend que Ie fait, pour le Gouvernement français,
d’avoir pris fait et cause pour les porteurs francais — l'explication
donnée à la Norvège du point de vue du Gouvernement français
quant à l'obligation qui découle des emprunts et le refus de la
Norvège de reconnaître cette manière de voir et d'agir en consé-
quence — a transformé le différend, qui était jusque-là entre des
personnes privées et des emprunteurs norvégiens, en un différend
entre la France et la Norvège. Mais il faut quelque chose de plus
que la simple adoption d’un différend, sur la base du droit interne,
pour faire naître un «point de droit international » au sens de
l'expression telle qu'elle figure à l’article 36, paragraphe 2, 6. Il
faut qu'il y ait eu violation, par la Norvège, d’une obligation
contractée envers la France selon le droit international.

La Norvège soutient que le différend, tel qu’il est exposé dans
la requête, demeure un différend relevant du droit interne de la
Norvège et dont la Cour ne peut connaître. Mais j’ai déjà fait valoir
que la requête, convenablement interprétée est, en ses termes,
suffisamment large pour soulever ces aspects du problème qui
comprennent exclusivement des questions de droit international
et j'ai également indiqué qu'à mon avis, les points en litige sont
actuellement réglés non par le texte de la requête, mais par le

82
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 88

texte des conclusions finales du Gouvernement de la République
française,

Dans le cas des conclusions françaises finales «sur le fond », on
soulève nettement, dans le premier paragraphe, la question de la
discrimination et, dans le troisième paragraphe, le point de savoir
si la Norvège pourrait, conformément aux principes du droit inter-
national, modifier unilatéralement par un acte législatif la substance
du contrat entre les emprunteurs norvégiens et les porteurs français.

Dans ces conditions, on ne saurait douter que des questions de
droit international ne soient posées et que la Cour ne soit compé-
tente pour connaître de la demande qui lui a été soumise. Tout au
moins, on ne peut sérieusement mettre en doute sa compétence,
en ce qui est de la demande fondée sur la discrimination et de la
demande fondée sur la loi du 15 décembre 1923.

Deuxième aspect: La Norvège aurait exercé une discrimination
à l'égard des porteurs français et en faveur des porteurs danois et
suédois.

J'ai déjà mentionné ce point lorsque j’ai traité de la première
question, et je l’ai mentionné ci-dessus, lors de l'examen du premier
aspect. Il est nécessaire, cependant, de l’étudier plus avant, et
d'examiner les motifs par lesquels la Norvège a cherché à justifier
cette discrimination.

Le fait que celle-ci existe est hors de doute, mais la Norvège
soutient qu'à certains moments les porteurs français ont été traités
plus favorablement que les obligataires danois et suédois. Mais
deux torts ne font pas un droit et, à mon avis, la question relative
à l'équilibre des avantages accordés est sans pertinence.

En outre, je ne puis m'empêcher de penser que le paiement en
couronnes suédoises impliquait une très importante discrimination.
Ce qui est certain, c’est que, le 23 décembre 1946, la France fit une
proposition en vue du règlement du différend qui avait été un point
douloureux pendant vingt et un ans dans les relations entre la
France et la Norvège. Selon cette proposition, qui présentait le
caractère d'un compromis, les porteurs français seraient payés en
couronnes suédoises, en ce qui était du capital, et les coupons
seraient versés en couronnes norvégiennes. Le Gouvernement
norvégien n’a même pas répondu à cette proposition.

La Norvège conteste également l'existence d’une règle de droit
international exigeant l'égalité de traitement. Mais c’est la une
question de fond. Ce dont il faut se souvenir, c’est que le point de
savoir s’il existait une règle de droit international constituait certai-
nement «un point de droit international », au sens de l’article 36.

La Norvège se fonde fermement sur l'argument selon lequel la
discrimination était justifiée, parce que fondée sur le bon vouloir.
Il n’est pas clairement indiqué s’il s'agissait de bonne volonté à
l'égard des capitalistes danois ou suédois ou à l’égard du Dane-

83
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 89

mark et de la Suède. Cette question de bonne volonté a été à
plusieurs reprises soulevée et examinée par la Norvège, depuis le
9 décembre 1925, mais son sens et son importance demeurent
obscurs. Il n’est pas suggéré que le refus d’accorder le même traite-
ment à la France et aux capitalistes français fût fondé sur une
mauvaise volonté, et je ne crois pas que l’argument soit destiné à
suggérer que, selon le droit international, la discrimination, qu’elle
s'appuie sur la bonne ou la mauvaise volonté, cesse de quelque
manière mystérieuse d’avoir un caractère discriminatoire. En tout
cas, le point de savoir si la bonne volonté peut justifier une discri-
mination est une question de droit international et non une question
relevant du droit interne de l'État défendeur.

La Norvège prétend également que les paiements faits aux obliga-
taires suédois étaient des paiements ex gratia, et qu'il n’y avait pas
1a, pour la France, sujet de se plaindre. Cet argument se fonde sur
l'hypothèse selon laquelle les obligataires français n'auraient eu
juridiquement aucun droit à recevoir mieux que des couronnes
norvégiennes (ou des livres sterling ou des francs) et qu'ils n'auraient
pas eu le droit de recevoir de l'or ou des valeurs or. Mais c’est là
une pétition de principe, et l’on doit examiner les exceptions d’in-
compétence dans l’hypothèse que les thèses du demandeur, quant
au fond, sont justifiées et que celles du défendeur, quant au fond,
sont inexactes. On doit examiner l'affaire dans Vhypothése que les
obligations comportaient une clause or réelle, qui lait la Norvège.

Bien entendu, il est vrai que cette question de discrimination a
constitué un élément important du litige pendant trente-deux ans.
Mais elle a été introduite dans le différend soumis à la Cour surtout
en raison de l'argument sur lequel la Norvège fonde son adoption
de la loi du 15 décembre 1923, l'institution du cours forcé et l’at-
teinte à l’obligation découlant des titres. C’est là un point que je
traiterai plus complètement lorsque j’examinerai le troisième aspect.
L'action du Gouvernement norvégien a été justifiée par la cata-
strophe économique universelle qui a obligé la Norvège et d’autres
États à prendre des mesures législatives pour modifier les obliga-
tions des débiteurs à l'intérieur du pays, à l'égard des créanciers,
aussi bien résidents que non-résidents. Cette justification soulève,
évidemment, la question de savoir si le droit international, au cas
où il autoriserait cette manière de procéder, permettrait de le faire
lorsque l'État dont il s agit établit une discrimination entre diffé-
rentes catégories de créanciers.

Je n’ai pas besoin d’exprimer maintenant mon opinion sur cette
question de justification, mais je ne doute pas qu'elle ne soulève
des questions de droit international plutôt que de droit interne.

Troisième aspect : La thèse française d’après laquelle l'adoption, par
la Norvège, d’une législation extra-territoriale, destinée à diminuer

84
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 90

les obligations contractées envers les porteurs étrangers résidant
en France, serait contraire au droit international.

Cette thèse a été soulevée dans les conclusions finales du Gouver-
nement français «sur le fond », paragraphe 3. Au cours du litige,
et d’un bout à l’autre de la procédure écrite et orale, la France a
fait valoir, dans cet ordre d'idées, deux arguments principaux. Le
premier se fonde sur la manière de voir suivante: le droit inter-
national considérerait les obligations naissant de la vente des titres
à l'étranger comme quelque chose de plus que les obligations
naissant en vertu du droit interne. Alors que, comme dans le cas
présent, les titres ont été

I) souscrits sur des places étrangères,
2) payables en diverses monnaies,

3) stipulés sur différentes places,

4) rédigés en plusieurs langues,

on soutient que l’on ne peut refuser de reconnaitre ces obligations
sans commettre une infraction au droit international.

La France soutient que cette maniére de voir est confirmée par la
pratique des Etats, telle que celle-ci ressort des arbitrages auxquels
ont donné lieu ces problemes, notamment au cours des derniéres
années du siècle dernier et au début de ce siècle, et elle s’appuie
également sur l’article premier de la convention de La Haye de 1907.
On a invoqué, en premier lieu, les termes de cette convention en
soutenant qu'ils créaient une obligation juridique de se soumettre
a Varbitrage, lorsqu’il s’agissait de recouvrer des dettes contrac-
tuelles. Mais on a abandonné cette maniére de voir et, aux stades
ultérieurs, la France s’est fondée sur la convention en soutenant que
cette convention établissait la nature et le caractère de l’obligation
que faisaient naître les dettes contractuelles réclamées au Gouver-
nement d’un pays par le Gouvernement d’un autre pays, comme
étant dues à des ressortissants de ce dernier.

Le point de vue français a été contesté à tous ses stades par
la Norvège.

La seconde thèse française se fonde sur ce que l’on a mentionné
comme étant la doctrine française particulière à l'égard de toute
action du Gouvernement d’un État tendant à porter atteinte à
l'obligation créée par des dettes contractées envers des étrangers
non-résidents. La France soutient que cette doctrine exprime un
principe général de droit international qui empêcherait un État
d'adopter des mesures législatives extra-territoriales portant atteinte
aux droits contractuels des étrangers non-résidents. La thèse
française se fonde principalement sur le fait qu’il y aurait la un
principe général de droit, reconnu par les nations civilisées. La
Norvège lui oppose un double argument: elle se fonde principale-
ment sur la pratique des États ainsi que sur la règle dite du « stan-
dard minimum ».

85
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) QI

On constatera donc que la demande frangaise et la justification
norvégienne, en ce qui est de cet aspect de la question, sont l’une
et l’autre fondées sur des considérations de droit international et
n’ont rien à voir avec le droit interne.

Il m’est, bien entendu, impossible, au stade actuel, d’indiquer
mon opinion sur le point de savoir, de la France ou de la Norvège,
laquelle a raison, que la question soit examinée du point de vue de
la discrimination ou de celui de l’extra-territorialité. En revanche,
j'éprouve une difficulté insurmontable à aboutir à la conclusion
qu'une affaire posant de telles questions puisse être considérée
comme relevant seulement du droit interne; et je suis forcé de
conclure au rejet de la première exception préliminaire.

Deuxième Partie

Dans les exceptions préliminaires, après avoir soutenu que l'objet
du différend, tel qu'il est défini dans la requête, relève du droit
interne et non du droit international, la Norvège a estimé qu'aucun
doute n'était possible sur ce point. S'il en pouvait cependant
subsister, le Gouvernement norvégien a fait savoir qu’il se prévau-
drait de la réserve formulée par le Gouvernement français dans sa
déclaration du 1 mars 1940. Après avoir examiné cette déclara-
tion, le Gouvernement norvégien a dit que «convaincu que le
différend porté devant la Cour par la requête du 6 juillet 1955
relève de la compétence nationale, il se sent pleinement justifié à
faire usage de ce droit ».

En invoquant la disposition contenue dans la réserve introduite
par la déclaration française et selon laquelle le Gouvernement
défendeur peut, unilatéralement, soustraire d’une manière auto-
matique certaines questions à la juridiction, la Norvège exerce un
droit de caractère hautement technique et la question se pose
naturellement de savoir si l’on s’est entièrement conformé à toutes
les dispositions de la déclaration. La réserve s'exprime en ces
termes:

«Cette déclaration ne s'applique pas aux différends relatifs à des
affaires qui relèvent essentiellement de la compétence nationale
telle qu’elle est entendue par le Gouvernement de la République
française. » (On a modifié la traduction en anglais de l'original
français en substituant le mot anglais «disputes » au mot anglais
« differences » afin de mettre le texte anglais en harmonie avec le
texte français.)

La Norvège, en soulevant cette exception hautement technique,
n'a pas déclaré ni démontré que ce différend eût trait à des questions
relevant essentiellement de la compétence nationale, telle qu’elle est
entendue par le Gouvernement norvégien. La Norvège s’est bornée
à dire qu'elle était convaincue que le différend «relevait de la
compétence nationale », ce qui est tout différent. À aucun moment

86
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 92

il n’y a eu de doute quant au point de savoir si le différend relevait
de la compétence nationale de la Norvège. La véritable question
consistait à savoir si le différend ne portait pas également et prin-
cipalement sur une question qui devait être tranchée non sur la
base du droit norvégien, mais sur celle du droit international. Quoi
qu'il en soit, la Norvège a montré, de façon suffisamment claire,
qu’elle désirait invoquer la déclaration française.

J'ai refusé d'appliquer à la requête une interprétation rigide et
purement littérale et j'ai insisté pour qu’elle soit interprétée de
manière à donner effet à ce qui était évidemment l'intention de la
France et à ce qu’entendait la Norvège. IT serait, de ma part,
entièrement illogique de chercher à donner une interprétation
rigide et purement littérale aux termes dont s’est servi la Norvège
lorsqu'elle a cherché à invoquer la déclaration française. Je me vois
donc obligé de conclure que la Norvège a invoqué effectivement la
déclaration française, lorsque la question a été soulevée dans les
exceptions préliminaires.

D'autre part, il ne me paraît pas que la Norvège ait maintenu sa
position à cet égard.

Ayant exprimé l'intention d’invoquer, dans les exceptions préli-
minaires, la réserve contenue dans la déclaration française, la
Norvège n’a pas fait figurer ce point subsidiaire dans sa conclusion
effective. En fait, la conclusion effective, qui avait trait à la pre-
mière exception préliminaire, était incompatible avec la notion
insérée dans la déclaration. La Cour était priée de dire que l’objet
du différend relevait du droit interne et non du droit international,
alors que, dans la réserve, on envisageait une situation qui ne devait
pas être réglée par la Cour, mais selon ce qu’entendait le Gouver-
nement norvégien.

La question n’a pas été mentionnée par la Norvège dans le
contre-mémoire, dans la duplique, ni au cours des débats oraux.
En outre, dans les conclusions finales du Gouvernement norvégien
du 23 mai — « quant aux exceptions préliminaires » —, la Cour est
invitée a dire que « 1. L'objet du différend, tel qu’il est défini dans
la requête, relève du droit interne et non du droit international. »
Cette conclusion même de la Norvège est incompatible avec le
maintien de la position prise par elle, dans les exceptions prélimi-
naires, lorsque fut invoquée la déclaration française. Ici encore, la
demande formelle selon laquelle la Cour devrait se prononcer dans
ce sens est absolument incompatible avec l’idée que la décision
devrait être prise par la Norvège et non par la Cour.

On pourrait néanmoins penser que, nonobstant l’omission de ce
point dans les conclusions finales du Gouvernement norvégien, le
point a été maintenu dans les déclarations par lesquelles se sont
terminés les exposés oraux de la Norvège au cours de la procé-
dure orale.

87
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 93

Au début, on a dit, au nom de la Norvège:

« Dans ces conditions, je ne voudrais pas abuser de la patience
de la Cour en répétant ce que nous avons déjà eu l'honneur d'exposer
dans nos plaidoiries orales. Nous maintenons intégralement nos
positions tant sur le fond que sur les exceptions préliminaires. »

Il est clair qu'ici la Norvège maintenait la position prise par elle
au cours des débats oraux, et que l’on n’entendait aucunement se
référer à une question examinée au cours de la procédure écrite,
mais non traitée au cours des plaidoiries.

Plus tard, à propos de la quatrième exception qui avait trait à
l'épuisement des recours internes, on a dit:

« Tout ce que nous avons écrit et exposé à la barre au sujet de
notre quatrième exception demeure donc acquis. »

L’intention était donc clairement, en ce qui est de la quatrième
exception, de maintenir toutes les positions prises au cours de la
procedure écrite, qu’elles aient ou non été maintenues au cours de
la procédure orale.
La position finale a été prise vers la fin des débats, lorsqu'il a
été dit:
« Le Gouvernement norvégien maintient intégralement ses conclu-
sions, telles que je les ai formulées dans la séance du 23 mai... »

Je ne saurais douter que l’agent et les conseils du Gouvernement
norvégien se sont rendu compte qu’il ne convenait plus de se
fonder sur la déclaration française. Étant donné la forme prise par
le différend, au cours de la procédure écrite et de la procédure
orale, et notamment si l’on se souvenait que la Norvège avait
consacré 134 pages de sa duplique à traiter des questions interna-
tionales que soulevait le fond du différend, il devenait impossible
de prétendre sérieusement que la Norvège envisageât le différend
effectivement soumis à la Cour comme relatif à «des affaires qui
relèvent essentiellement de la compétence nationale telles qu’elle
est entendue par le » Gouvernement norvégien.

Il est vrai que la Norvège n'a pas formellement renoncé à la
méthode adoptée par elle, lorsqu'elle a eu l'intention d’invoquer la
réserve contenue dans la déclaration française. Néanmoins, je me
vois forcé de conclure que la Norvège n’a pas maintenu cette
position et qu'il est nécessaire d'accéder à la demande norvégienne
de traiter l'affaire sur la base des conclusions finales déposées le
23 mai au nom du Gouvernement norvégien.

Même si je pensais que la Norvège a maintenu son exception
fondée sur la réserve insérée dans la déclaration française, j’éprou-
verais encore des difficultés à accepter une objection d’incompé-
tence fondée sur la seconde partie de la première exception pré-
liminaire.

85
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 94

La première difficulté que j’éprouve concerne le texte de la
déclaration. Pour que la Norvège parvienne à ses fins, il faut établir
que le Gouvernement norvégien entend que le différend est relatif
à des affaires qui relèvent essentiellement de la compétence natio-
nale de la Norvège. Il ne suffit pas d'établir que le Gouvernement
norvégien prétend entendre ou déclare qu'il entend que le différend
relève essentiellement de son droit national. Le mot «prétend »
ou le mot « déclare » ne figurent pas dans le texte, dont les termes
suggèrent qu'il s'agissait vraiment de ce qu’entendait le Gouverne-
ment norvégien.

Lorsque la Norvège a invoqué les dispositions de la réserve, il
n’a pas été soutenu que celles-ci conférassent un pouvoir arbitraire
d’écarter la compétence de la Cour. La Norvège a déclaré: «qu’un
gouvernement qui se retrancherait derrière elle pour dénier compé-
tence à la Cour dans un cas où il ne s'agirait rhanifestement pas
d'une affaire relevant essentiellement de la compétence nationale
commettrait un abus de droit, devant lequel la Cour ne serait pas
désarmée ».

Je suis à cet égard d'accord avec la Norvège, bien que je ne
pense pas qu’elle aille assez loin. Une affaire peut impliquer une
question relevant essentiellement de la compétence nationale sans
entrer pour cela dans-le cadre des « différends relatifs à des affaires
qui relèvent essentiellement de la compétence nationale ». En outre,
je ne serais pas enclin pour ma part à introduire en la matière les
notions de bonne foi et d'abus de droit. Je crois qu’il est pratique-
ment impossible à un tribunal international d'examiner un litige
entre deux États souverains sur la base soit de la bonne ou de la
mauvaise foi, soit d’un abus de droit.

J'estime néanmoins qu’il faut accepter le principe qui est à la
base de la position prise par la Norvège à cet égard. Je pense que
le texte de la réserve insérée dans la déclaration, correctement
interprété, signifie que l’État défendeur, en invoquant la réserve,
doit établir sa sincérité, c’est-à-dire que les circonstances de
l'espèce permettaient raisonnablement de conclure que le différend
était d'ordre essentiellement national. Le point de savoir si les
circonstances de l'espèce ont bien ce caractère ne relève pas de la
décision du Gouvernement défendeur, mais de celle de la Cour.
Mais en admettant que de telles circonstances aient été réunies,
la conclusion du Gouvernement défendeur ne pourrait être exa-
minée par la Cour.

Je ne puis accepter l’opinion que la réserve doit être inter-
prétée comme conférant au Gouvernement défendeur un pouvoir
arbitraire de régler tout point de compétence en affirmant qu'il
entend que l'affaire relève essentiellement de sa compétence natio-
nale, et cela, indépendamment du point de savoir si cette affirma-
tion est justifiée ou non.

Pareille interprétation de la clause conduirait à des résultats
déraisonnables et absurdes. Si elle était acceptée, la conclusion

89
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 95

évidente et nécessaire en serait que la déclaration, contraire à
l’article 36, paragraphe 6, du Statut est nulle et non avenue.

Mais cette interprétation est directement opposée à la règle
établie par la Cour permanente dans l'affaire du Service postal polo-
nats à Dantzig (C. P. J.I., Série B, n° II, p. 39):

«C'est un principe fondamental d'interprétation que les mots
doivent être interprétés selon le sens qu’ils auraient normalement
dans leur contexte, à moins que l'interprétation ainsi donnée ne
conduise à des résultats déraisonnables ou absurdes. »

La règle ainsi posée a été approuvée dans l'avis consultatif rendu
par la Cour en l'affaire de la Compétence de l'Assemblée générale
pour l'admission d’un État aux Nations Unies, C.I. J. Recueil
1950, page 8.

Si nous en appliquons le principe 4 la présente espéce, nous
voyons que les termes pertinents, pris dans leur sens naturel et
ordinaire, sont clairs dans leur contexte, ce qui, à mes yeux, règle
la question. Il est inadmissible que par voie d'interprétation on
rédige à nouveau la clause en question, comme si elle disait « diffé-
rends relatifs à des affaires au sujet desquelles le Gouvernement de
la République française déclare qu’il entend qu’elles relèvent essen-
tiellement de la compétence nationale ». Les termes effectivement
employés: «telle qu'elle est entendue », si on leur donne leur sens
naturel et ordinaire, désignent une notion véritable et non une
conception fictive, sans rapport avec les faits.

Sur la base de ces considérations, je dois examiner si les circons-
tances de l'espèce permettraient raisonnablement de conclure que
le litige est d’ordre essentiellement national.

Lorsque la Norvège a invoqué la réserve, il ne pouvait y avoir
de doute quant à la légitimité de cette manière d'agir. C’est cer-
tainement avec raison qu’on pouvait alors, sur la seule base de la
requête ainsi que des éclaircissements apportés à son sujet dans le
mémoire, concevoir cette solution. Mais, en conséquence de la posi-
tion prise dans les écritures et les plaidoiries, il est maintenant
possible de considérer le litige en pleine connaissance des ses carac-
tères essentiels. Sous la forme qu’ila prise aujourd’huiet sous laquelle
il est défini dans les conclusions finales du Gouvernement français, le
litige implique une triple demande fondée sur la discrimination,
Vextra-territorialité et la clause or. Les deux premières demandes
reposent uniquement sur le droit international, tandis que la troi-
sième repose principalement sur le droit interne. J'ai déjà souligné
que, tout au long des écritures et des plaidoiries, la première et la
seconde ont été abondamment discutées par la France et plus abon-
damment encore par la Norvège. Dans ces conditions, il m'est impos-
sible de conclure que la Norvège aurait pu raisonnablement entendre
que l’affaire relevait essentiellement de sa compétence nationale,

go
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 96

C’est pourquoi, après avoir examiné la première et la deuxième
parties de la première exception préliminaire norvégienne, j’en
arrive à la conclusion que cette exception, telle qu’elle est inscrite
dans la première des conclusions déposées par le Gouvernement
norvégien le 23 mai 1957, doit être rejetée.

Troisième question — La conclusion norvégienne d’après laquelle
«pour la partie de la demande qui concerne les titres émis par la
Banque hypothécaire de Norvège et par la Banque norvégienne des
propriétés agricoles et habitations ouvrières, ces deux banques ont
une personnalité juridique distincte de celle de l’État norvégien;
l’action ne peut donc être dirigée contre ce dernier en qualité
d’emprunteur; et, par ailleurs, la compétence de la Cour est
limitée aux différends entre États;

Je ne saurais me rallier à la thèse norvégienne relative à ces
banques. Je reconnais qu'elles ont une personnalité juridique
distincte de celle de l’État norvégien, mais cela ne suffit pas à
régler la question.

Le dossier montre qu’en 1954 un porteur d'obligations a intenté
une action contre la Banque hypothécaire de Norvège devant un
tribunal français, celui de la Seine. La banque a opposé une excep-
tion d’incompétence fondée sur le motif qu’elle est une émanation
du Gouvernement norvégien. Elle a, dans ce but, remis au tribunal
une déclaration en ce sens, signée par le ministre des Finances de
Norvège et datée du 28 décembre 1931. Il est établi que la banque,
aussi bien en ce qui concerne le procès que la méthode suivie en
matière de paiements en or ou de paiements en couronnes sué-
doises, et pour les autres questions en litige, n’agissait pas en tant
que personnalité distincte disposant d’un pouvoir de décision
séparé, mais sur la base des avis, des instructions et de l’approba-
tion du ministre de la Justice et du ministre des Finances de
Norvège. Et il en a été ainsi depuis le 9 décembre 1925, ainsi que le
prouve l'annexe V au mémoire. L'action intentée devant le tribunal
français prit fin en mars 1956 sur un jugement par défaut, en raison
du refus de la banque de comparaître et de discuter le fond.

Il en ressort que l'État norvégien s’est complètement identifié
avec la banque dans le but d'empêcher l’obligataire d'obtenir une
appréciation judiciaire de ses droits. En bonne doctrine, une partie
ne saurait souffler en même temps le chaud et le froid, et la Norvège
ne saurait se départir de la position de complète identification
qu'elle a prise en 1931 et dans laquelle elle a persisté au cours du
procès intenté devant le tribunal français, en vue de l'empêcher de
statuer sur le différend.

OI
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 97

*
* *

Quatrième question — La conclusion norvégienne d’après laquelle
« Les porteurs de titres pour la protection desquels le Gouver-
nement français se croit fondé à saisir la juridiction internatio-
nale n’ont pas préalablement épuisé les recours internes. »

Depuis le tout début des négociations diplomatiques jusqu’à ce
jour, la Norvège a fait valoir avec constance et avec persistance
que les obligataires devaient s'adresser aux tribunaux norvégiens
afin que ceux-ci interprètent les clauses des emprunts et déter-
minent la nature et la portée des obligations qui en découlent pour
les emprunteurs. Mais en même temps, et avec la même constance
et la même persistance, la Norvège a déclaré que la matière était
régie par la la loi du 15 décembre 1923, et que cette loi était appli-
cable et opposable aux étrangers. J'ai cité plus haut les déclara-
tions faites par la Norvège au début de la controverse.

La règle de droit international relative al’ épuisement des recours
internes est d’une haute importance. Lorsqu'un État prend fait
et cause pour l’un de ses ressortissants contre un État défendeur,
dans un différend qui relevait primitivement du droit interne, il
importe d'obtenir une décision des tribunaux internes sur les points
de fait et de droit en cause, avant qu’un tribunal international ne
connaisse des aspects internationaux de l'affaire. Il importe égale-
ment que l’État défendeur accusé de violation du droit international
ait une occasion équitable de rectifier son attitude par l'intermédiaire
de ses propres tribunaux. Il faut examiner la quatrième exception
préliminaire en partant de cette hypothèse que la France devait
faire état de l'épuisement des recours internes avant de pouvoir
soumettre à la Cour les réclamations de ses porteurs d'obligations.

La France a fait valoir trois raisons de ne pas recourir aux
tribunaux internes en l'espèce.

En premier lieu, elle a soutenu que la règle de l'épuisement
nécessaire des recours internes se limite aux cas dans lesquels les
plaignants individuels ont fixé leur résidence dans le ressort de
l'État défendeur, consentant ainsi à se soumettre à la juridiction
de ses tribunaux.

La France n’a pas invoqué de précédent persuasif sur cette
limitation du champ d’application de la règle; l’ensemble des
précédents est en réalité dans l’autre sens.

En second lieu, la France soutient également que le droit du
contrat est le droit français et que les procès peuvent être jugés par
les tribunaux français. Mais il s’agit là d’un point de droit inter-
national privé, sur lequel je n’ai pas l'intention de me prononcer.
Cela ne concerne pas directement la règle de l'épuisement des
recours internes, laquelle, en tant que règle de droit international

92
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 98

public, vise l'épuisement des recours dans le pays défendeur.

En troisième lieu, la France soutient que les obligataires auraient
dû être dispensés d’intenter des actions devant les tribunaux nor-
végiens, de telles actions ne leur offrant pas d’espoir raisonnable de
faire valoir leurs droits.

Là encore, nous devons établir une distinction nette entre le
différend original, fondé sur le droit interne, et le litige soumis à
la Cour, qui repose sur le droit international. Devant la Cour, les
principaux chefs de réclamation contre la Norvège sur le plan inter-
national sont:

x) la discrimination,
2) l’extra-territorialité,
3} la question de la clause or.

L’obligataire ne pouvait intenter d'action devant les tribunaux
norvégiens sur la base du premier ou du second chef. Son seul
moyen d'agir était d’intenter une action en rupture de contrat.

La question est donc de savoir si l’on pouvait raisonnablement
attendre du porteur français d'obligations qu'il introduisit une
instance devant les tribunaux norvégiens, ou si cette procédure eût
été d’une inutilité évidente.

J'éprouve quelque difficulté à conclure que l’on pouvait raison-
nablement attendre du porteur d'obligations qu'il estat devant les
tribunaux norvégiens. Depuis le 9 décembre 1925, le Gouvernement
norvégien lui a enfoncé dans la tête cette idée qu’un tel recours eût
été vain, car l'affaire était régie par la loi du 15 décembre 1923.
S'il avait intenté une action et convaincu le tribunal norvégien que
son obligation comportait une clause or réelle, il se serait heurté
à la barrière insurmontable de la loi de 1923. C’est en vain qu'il
eût fait valoir que la mise en vigueur de cette loi était contraire
aux règles du droit international.

On a dit au cours des plaidoiries qu’il aurait pu demander au
tribunal de prendre l’une des deux mesures suivantes: interpréter
la loi comme inapplicable aux étrangers ou dire qu’elle était incons-
titutionnelle, en raison de son caractère rétroactif. Mais le porteur
français d’obligations n'avait jamais entendu parler de pareilles
éventualités, ni l’une ni l’autre ne lui avait été suggérée à aucun
moment des négociations diplomatiques où des négociations entre
l Association nationale française et la Banque hypothécaire.

En quatrième lieu, il a été soutenu que la règle de l'épuisement
des recours internes ne s’applique pas lorsque les droits du ressor-
tissant demandeur ont été atteints par une intervention directe du
Gouvernement défendeur ou de son Parlement. S’il y a jamais eu un
cas dans lequel le Gouvernement défendeur et son Parlement sont
intervenus pour modifier les droits d’étrangers non résidents, c’est
bien le cas présent. Il ressort avec évidence des termes de la note
du 9 décembre 1925 que la Banque hypothécaire n’agissait pas de

93
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 99

son propre mouvement, mais sous la pression du ministre de la
Justice et du ministre des Finances. Au surplus, en promulguant
la loi, le Storthing, autorité législative supréme, intervenait direc-
tement pour modifier les droits des porteurs francais d’obligations.
Je ne suggére nullement ici que le ministre de la Justice, le ministre
des Finances, le Gouvernement norvégien ou le Storthing aient
adopté et suivi une manière d’agir non légitime, mais, en présence
d’une exception d’incompétence, je suis obligé d'admettre contre
la Norvège des hypothèses qui pourraient fort bien être modifiées
au cours de l'examen au fond.

Dans ces conditions, j'estime difficile de retenir la quatrième
exception norvégienne et j’en arrive à l'opinion qu'elle doit être
rejetée.

* * *

Cinquième question — La demande norvégienne tendant à ce qu’il
plaise à la Cour «dire et juger que la demande introduite par la
requête du Gouvernement français du 6 juillet 1955 n’est pas
recevable ».

J'ai déjà indiqué mes raisons de penser que la demande du
Gouvernement français dont la Cour a présentement à connaître
est celle qui figure dans les conclusions finales françaises. La cin-
quième question est donc, dans ce sens, à peine pertinente. Mais,
interprétant la question comme touchant à la demande soumise à
la Cour, j'estime qu’elle n’est pas recevable. Il convient, pour
apprécier la situation, de se souvenir que la Cour est en présence de
trois demandes.

La première est la prétention française d’après laquelle la Norvège
aurait commis une discrimination au détriment des porteurs
français d'obligations et contrairement aux règles du droit inter-
national. Ce chef de réclamation, que j’ai appelé « discrimination »,
est défini dans le premier paragraphe des conclusions françaises
quant au fond.

La seconde demande est la prétention française d’après laquelle la
Norvège, par une action unilatérale contraire au droit international,
a promulgué une législation modifiant les obligations des emprunts
au détriment des souscripteurs français. Ce chef de réclamation,
que j'ai appelé «extra-territorialité », est défini dans le troisième
paragraphe des conclusions.

A mon avis, ces éléments du différend sont recevables pour intro-
duire l'instance. Seule la Cour est compétente pour en connaître.
Ils ne sauraient être soumis aux tribunaux norvégiens, car ceux-ci
n'ont pas compétence pour connaître d’un différend de droit inter-
national entre la France et la Norvège. Les demandes relatives à la
discrimination et à l’extra-territorialité ne visent pas la violation
d'obligations juridiques par la Norvège à l'encontre des obligataires
français. Elles ne concernent que les obligations de la Norvège en
droit international vis-à-vis de la France.

94
EMPRUNTS NORVÉGIENS (OPIN. DISS. DE M. READ) 100

La troisième demande est celle qui concerne l'existence de la
clause or et les obligations qui en découlent. Elle repose sur le droit
du contrat lequel est, dans la présente instance, régi par le droit
interne norvégien et non par le droit international. Ce chef de
réclamation est défini dans les deuxième, quatrième et cinquième
paragraphes des conclusions françaises quant au fond. À mon avis,
cet élément du différend n’est pas recevable pour introduire
l'instance. Il s’agit d’une matière qui relève et relevait de la juri-
diction des tribunaux norvégiens dans des actions à intenter par les
obligataires français contre les emprunteurs norvégiens. La France
ne saurait, en prenant fait et cause pour ses ressortissants, changer
la nature juridique de leurs réclamations et les porter du plan
national sur le plan international.

Je ne pense pas que la compétence des tribunaux norvégiens
pour connaître de cette source contractuelle d'action, c’est-à-dire
la troisième demande, soit affectée en aucune manière par l'existence
de la première et de la seconde demande, sur lesquelles ils ne sont
pas compétents. Le fait que ces trois demandes sont étroitement
liées n’y change rien. Mais j'estime en même temps que la compé-
tence de la Cour pour statuer sur les deux points d’ordre purement
international n’est pas annihilée par l'existence d’un point étroite-
ment lié, mais distinct, qui relève exclusivement de la compétence
nationale de la Norvège.

C’est pourquoi ma conclusion est que la Cour doit rejeter
les exceptions norvégiennes, pour autant qu’elles concernent les
premier et troisième paragraphes des conclusions françaises quant
au fond, et admettre ces exceptions, pour autant qu’elles concernent
les deuxième, quatrième et cinquième paragraphes.

Dans ses conclusions du 23 mai 1957, la Norvège a prié la Cour
de connaître du fond. C’est là une requête conditionnelle, qui ne
jouerait que si la Cour déclarait la demande recevable. La Cour se
déclarant incompétente sur tous les aspects du litige, je n’ai pas à
en examiner le fond, bien que j'estime qu'il faudrait le faire en ce
qui concerne le premier et le troisième paragraphe des conclusions
françaises. Dans mon examen de la compétence et de la recevabilité,
j'ai dû par endroits aborder le fond et faire certaines observations
à cet égard. Ce faisant, je n’avais nullement l'intention d'indiquer
quelle serait mon opinion s’il fallait examiner et trancher le fond.

(Signé) J. E. READ.
